DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Ramasubramanian et al (US 20090006495 A1), Lewis et al (US 9396205 B1), Sancheti et al (US 20180113625 A1) and Toner (US 20040148317 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 8 and 15.
Specifically, the prior art “Ramasubramanian” teaches a method for implementing provenance-based replication in a storage system, the method comprising: assigning a globally unique identifier (GUID) to a first snap tree of a first storage array and another GUID to a second snap tree of a second storage array (Figures 4-6, [0053], “Each replica 100 (a first storage array with a first snap tree) may include a data store 110 associated with a processor on one or more computing system environments mentioned above or as known in the art.  Each data store 110 may store data associated with items in the collection and a knowledge vector, K, indicating which versions of an item the replica is aware of.  Each replica may also store more than a knowledge vector, such as for example the item-set fragments, version numbers, dirty bits, etc. Each replica 100 may additionally store a filter, F, to define a subset of items the replica is interested in storing.”[0054], Each replica in the sync community has a unique ID, which may be a global unique identifier (GUID), Fig 6 shows a one-way synchronization operation between a pair of replicas A and B, replica A (first snap tree) and replica B (second snap tree)), wherein the first snap tree and the second snap tree are peers of each other with respect to at least one volume replicated between the first storage array and the second storage array ([0055], peer- 
The prior art “Lewis” teaches assigning a globally unique identifier (GUID) to a first snap tree of a first storage array and another GUID to a second snap tree of a second storage array (Fig 1, col 6, lines 21-43, “Storage subsystem 4A includes a number of nonvolatile mass storage devices 5 (a first storage array) and Storage subsystem 4B includes a number of nonvolatile mass storage devices 5 (a second storage array) “asynchronous data mirroring technique, the replication module first generates a persistent point-in-time image ("snapshot") of a data set to be replicated at the source (e.g., a qtree), and then sends that snapshot to the replication module; this data is referred to as the baseline, or baseline snapshot (a first snap tree) and incremental snapshot (a second snap tree)”, col 8, lines 48-58, “Replication Using Named Data, Each data extent in the source storage system 3A (hereinafter also called simply "source 3A" or "the source") is assigned a name that is unique within a particular scope. A name assigned to a data extent can be, for example, the VVBN of the extent, an object ID (OID), a globally unique ID (GUID), a trusted hash of the extent's contents, etc.” col 13, lines 40-44, “All of the changes on the destination are captured in a snapshot, tagged as snap_1.  Snap_1 contains the same data on both the source and the destination as far as the user is concerned.  Snap_1 is referred to as the "common" snapshot between the source and the destination.” And Fig 7), wherein the first snap tree and the second snap tree are peers of each other with respect to at least one volume replicated between the first storage array and the second storage array (Fig 7, col 1, lines 36-47, “Mirroring is a form of replication, in which a given data set at a source is replicated "exactly" (at least insofar as its users can see) at a destination, which is often geographically remote from the source.  The replica data set created at the destination is called a "mirror" of the original data set.  Mirroring typically involves the use of at least two storage controllers, e.g., one at the source and another at the destination, which communicate with each other through a computer network or other type of data interconnect to create the mirror.”, col 10, lines 66-67, “Base Snapshot: A snapshot held in common between the source and the destination.”, col 13, lines 40-44, “All of the changes on the destination are captured in a snapshot, tagged as snap_1.  Snap_1 contains the same data on both the source and the  
for each volume (Vj) of a plurality of volumes in the first storage array that is replicated to a corresponding volume (Vi) of a plurality of volumes in the second storage array, assigning a volume pairing identifier (ID) common to both of the volume Vj and the volume Vi (col 6, lines 44-60, Fig 4, col 7, lines 30-49, “PVBN-VVBN pairs” more specifically see Fig 9, col 12, lines 44-66, “At step 907 the destination writes the contents of the received data extents (from the data stream) to data extents in its local storage subsystem 4B and creates a mapping (in the data warehouse) between the source names and local extent addresses (destination names) of the local data extents (PVBN-VVBN pairs).  Next, at step 908 the destination updates the data warehouse by adding each <source name, destination name> pair.”); 
The prior art “Sancheti” teaches assigning a globally unique identifier (GUID) to a first snap tree of a first storage array and another GUID to a second snap tree of a second storage array ([0162]-[0163], “a snapshot may generally capture the directory structure (snap tree) of an object in primary data 112 such as a file or volume or other data set at a particular moment in time and may also preserve file attributes and contents.”, FIGS. 1F-1H are block diagrams illustrating suitable data structures (snap tree with nodes) that may be employed by the information management system. Fig 3, [0184], primary storage 304 (source-site) with plurality of storage unit 314 and secondary storage array (target-site)), wherein the first snap tree and the second snap tree are peers of each other with respect to at least one volume replicated between the first storage array and the second storage array  ([0168], replication operation (volume level) between volumes of the primary storage 304 (source-site) and secondary storage array (target-site), Fig 1H, [0262]); 
upon determining data for a volume (V1) of the plurality of volumes in the first storage array has been lost or corrupted ([0143]). 
The prior art “Toner” teaches assigning a globally unique identifier (GUID) to a first snap tree of a first storage array and another GUID to a second snap tree of a second storage array (FIG. 2 shows a file system contained on the first replicated instance (a first snap tree) and assigning a GUID) a temporary DFS GUID to assign to first replicated instance 125 (snap tree). In creating a temporary DFS GUID, DFS GUID creator 150 looks for a unique identifier to be assigned to first replicated instance 125.”).
But all fail to teach:
upon determining data for a volume (V1) of the plurality of volumes in the first storage array has been lost or corrupted: 
identifying the peer snap tree from the GUID of the peer snap tree and using the volume pairing ID of the volume V1 to search the peer snap tree for a volume (V2) of the plurality of volumes in the second storage array, the volume V2 sharing the volume pairing ID of the volume V1; 
retrieving data for the volume V2 and computing a delta between the data of the volume V1 and the data of the volume V2; and 
reconstructing the lost or corrupted data for the volume V1 using the delta.  

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.
5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Marsden (US 20140108341 A1)
Novik (US 7483923 B2)
Yadav et al (US 10146629 B1)
Chen et al (US 10459632 B1) 
Patterson et al (US 10140303 B1)
Berkowitz et al (US 7721057 B2)
Balachandran et al (US 20200192594 A1)
Green et al (US 20110197039 A1)
Alberti et al (US 20150127618 A1)
Sledz et al (US 9632892 B1)
Toner (US 20080104132 A1)
Deguchi et al (US 20070179994 A1)
Lewis et al (US 20130073519 A1)
Sabdar et al (US 20150066858 A1)
Dayal et al (US 11086545 B1)
Stacy et al (US 9323758 B1) 


CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169